Granger, J.
(dissenting). — I do not concur in the reasoning or the conclusion of that part of the majority opinion, holding that, because of section 941, of McClain’s Code, the act known as the “Mulct Law” does not apply to the city of Cedar Rapids. Independent of the prescribed method of expressing the legislative intent, no one, I think, doubts that the mulct law was designed to apply to all cities of the state, and such has been its popular construction and application. It is a question, then, if the legislature has failed to indicate in a legal manner, its intention as to the act. I do not dispute the facts stated in the majority opinion, that go to make section 941 apply to the mulct law, barring the single conclusion stated therein, that the law affects the charter and laws of the city of Cedar Rapids. I frankly concede that, if it does affect such charter or laws of the city, the conclusion of the majority is correct. I make the further admission., for the purpose of the case, at *281least, that all acts of the legislature specifically made applicable to cities under special charters, become parts of the charter or laws of the city, as the intent may appear. I do not concede, nor do I think it is claimed, that general legislation that applies to Cedar Rapids in common with the rest of the state, or the cities generally of the state, is a part of the laws of the city of Cedar Rapids, within the meaning of such-section 941. I think it is conceded, and if not, I make the contention, that the laws of Cedar Rapids, within the meaning of section 941, are no more than its ordinances, and such acts as are made specially applicable thereto. The theory of the-majority opinion is made to turn on the conclusions, therein stated, that some of the provisions of the mulct law give added powers to the city, and because thereof, its charter and laws are affected, within the meaning of the section we are considering. I do not know how the charter can'be affected, unless it is by an amendment that changes it by taking from, or adding to it. The mulct law makes no reference to the cities under special charters, or to Cedar Rapids, and the act of the Sixteenth General Assembly, amending the special charters of cities acting thereunder, makes section 941, a part of the charter of Cedar Rapids, and it cannot be amended except by an act specially referring thereto; so that we must assume an absence of legislative intent to affect the charter in the passing of the act. The authority of the legislature to, independent of the charter, grant the particular powers referred to in the majority opinion, is not a matter for present consideration, the question being, does the act affect the charter or laws ? If I understand the majority, its claim is that any delegation of power to act, given to such cities, amounts to an amendment of tbeir charters. I think that depends on the legislative intent, I am not prepared to say *282that the legislature may not, in aid of its general legislation,' devolve upon the officers of all cities, duties not intended as within the purview of their charters, but as a means of effecting the public good generally, by means of such legislation. I incline to the view that the right is not doubted. The thought is pertinent, in connection with section 941, because the section, in prescribing a rule of construction, does not prevent such laws from having application to such cities, but provides only that they shall not be so construed as to affect the charters or laws thereof; and we are not in dispute but that the “laws” mean the laws applicable alone to them. Other laws apply to the state at large, including such cities.
It is said in the majority opinion that we must assume that the legislature had in mind section 941, when it passed the mulct law. With that statement I agree. It then' leaves to inference the conclusion that, because of such knowledge, and its failure to make the reference necessary to permit the law to affect the charters and laws of such cities, it did not intend the law to apply to such cities. With that conclusion I do not agree. No fact of state history of public importance is better understood than that, the law was intended to apply to all cities. The only rational conclusion is that the intent was that the law should apply to all cities, and that as to those under special charters it should not be construed so as to affect their charters or laws. It seems to me that the majority, to evade this conclusion, has enlarged upon the language of section 941, so as to make it read that “no general law as to powers of cities incorporated under the general incorporation act, shall be construed to apply to cities under special charters,” etc., instead of “to affect the charters or laws” of such cities. The difference in meaning is manifest. A reference to the opinion will show that the language of *283the section, so changed, is made the basis of its conclusion.
It is further said in the opinion, speaking of the powers of the city of Cedar Rapids by virtue of its charter and the law in question: “If construed to apply to them [that is, the powers’ under their charters], it would certainly change and thus affect the charter' and laws” of the city. I grant it, but that is begging the question. The correct'test is, how will it be if you don’t so construe it? It logically and rightly follows that it won’t affect them. Section 941 says the law must not be construed to affect them. It seems to me the case should not be permitted to turn on a forbidden state of facts. I will add here that a chief ground of my contention is that the subject of the mulct law, it being as to the sale of intoxicating liquors, is one clearly outside the powers possessed by such cities under their charters, because of a general law of the state, and the grant, under the mulct law, in no way affects a single provision in the charter of Cedar Rapids. With the act in full force, the city could do, as to its charter rights, precisely as it did before. I may repeat that the act is as to a subject entirely independent of charter rights and provisions, and the grant of particular powers therein is distinct from such rights and provisions; and, because of the rule of construction prescribed by the legislature in section 941, the act cannot be construed as an attempt to change the charter. I think, then, we have the fact, that there is an absence, of a legislative intent to change the charter rights of Cedar Rapids by the mulct law, and the further fact that it actually does not conflict with the act in force in the city, according to its terms. What is said as to the charter, is also true as to the laws of the city, so far as the record shows. I may add, that I have, with considerable care, examined the acts constituting *284the charter in question, and that what I have said as to the effect of the mulct therein, is in my judgment, not to be doubted. The majority opinion refers to State v. Finger and Bartemeyer v. Rohlfs. In each case it is said, that the act construed affects the charter and laws of the city, which I assume to be true; and, thus understood, the conclusions accord with the judgment of all. I esteem the conclusion of the majority as unfortunate for the public and many individuals. In such cities consents have been given for the sale of liquors; taxes have been imposed and paid, undoubtedly, to a large amount; all of which acts will now be likely to be claimed as unlawful, resulting in claims and counter-claims, which must be determined by litigation before the rights of the parties can be known. We may expect that criminal prosecutions will follow, because of sales of liquor, on the theory that the permits granted and the taxes paid, were without the sanction of the law, and hence no protection against the. imposition of penalties under the general law prohibiting such sales. These consequences should not induce a misconstruction of the law, but they are a forcible protest against even a doubtful construction that plainly defeats the legislative will. My conclusion accords with that of the district court, and I think, its judgment should be AFFIRMED.